Citation Nr: 0516369	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-31 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel
INTRODUCTION

The veteran served on active duty from May 1951 to March 
1956.

In a July 1958 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for headaches.  The veteran was notified 
of that decision and did not appeal, and that decision is 
final.  38 U.S.C. § 3305(b) (1952); Department of Veterans 
Affairs Regulation 1008 (effective January 1, 1958, to May 
29, 1959).  The veteran again claimed entitlement to service 
connection for headaches, and in a June 2003 rating decision 
the RO determined that new and material evidence had not been 
received to reopen the previously denied claim.  The veteran 
perfected an appeal of that decision.

In the September 2003 statement of the case the RO found that 
new and material evidence had been received, and denied 
service connection for headaches based on the substantive 
merits of the claim.  Regardless of the RO's disposition of 
the issue, however, the Board is without jurisdiction to 
consider the substantive merits of the claim for service 
connection in the absence of an independent finding that new 
and material evidence has been received.  The Board finds, 
therefore, that the proper issue on appeal is whether new and 
material evidence has been received to reopen the previously 
denied claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  

In April 2005 the veteran testified at a videoconference 
hearing before the undersigned.  A transcript of that hearing 
is of record.

The issue of entitlement to service connection for headaches 
on the merits is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  In a July 1958 rating decision the RO denied entitlement 
to service connection for headaches.  The veteran was 
notified of that decision and did not appeal.

3.  The evidence received subsequent to the July 1958 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The July 1958 rating decision in which the RO denied service 
connection for headaches is final, new and material evidence 
has been received, and the claim is reopened.  38 U.S.C. 
§ 3305(b) (1952); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004); Department of Veterans Affairs Reg. 1008 
(effective January 1, 1958, to May 29, 1959).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims to have had chronic headaches since he was 
in service.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA has issued a regulation to implement the provisions of the 
VCAA, which is codified at 38 C.F.R. §3.159 (2004).  The VCAA 
left intact, however, the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim before the duty to assist 
provisions of the VCAA are fully applicable to the claim.  
38 U.S.C.A. § 5103A(f) (West 2002); see also Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

The regulation provides that for requests to reopen filed on 
or after August 29, 2001, VA has a duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in obtaining existing evidence that may be found 
to be new and material.  If VA determines that new and 
material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist him 
in obtaining any evidence that may be relevant to the claim.  
38 C.F.R. § 3.159(b) and (c) (2004); see also Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform him of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that he provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2004).

The RO informed the veteran of the evidence needed to 
substantiate his claim in April 2003 and January 2005 by 
informing him of the provisions of the VCAA and the specific 
evidence required to substantiate his claim for service 
connection, including the definition of new and material 
evidence.  The RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The RO instructed him to 
identify any evidence that was relevant to his claim, and to 
provide signed authorizations for each medical care provider 
so that VA could obtain that evidence on his behalf.  The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

The RO also provided the veteran a copy of the appealed 
rating decision and a statement of the case.  In these 
documents the RO notified him of the law and governing 
regulations, the reasons for the determinations made 
regarding his claim, and the need to submit medical evidence 
that established entitlement to service connection.  The RO 
also informed him of the cumulative evidence previously 
provided to VA or obtained by VA on his behalf, and any 
evidence he identified that the RO was unable to obtain.  The 
Board finds that in all of these documents the RO informed 
him of the evidence he was responsible for submitting, and 
what evidence VA would obtain in order to substantiate his 
claim.  Quartuccio, 16 Vet. App. at 187.

As will be shown below, the Board has determined that new and 
material evidence has been received, and reopened the claim 
for service connection for headaches.  The Board further 
finds that additional development is required prior to 
considering the substantive merits of the claim for service 
connection.  The issue of service connection for headaches 
is, therefore, being remanded for completion of that 
development.
Relevant Laws and Regulations

According to the law in effect in 1958, the veteran was given 
a period of one year from the date of notice of a 
determination for the filing of an application for review on 
appeal; otherwise, that determination became final and was 
not subject to revision on the same factual basis.  38 U.S.C. 
§ 3305(b) (1952); Department of Veterans Affairs Reg. 1008 
(effective January 1, 1958, to May 29, 1959).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2004).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.
Analysis

The veteran's service medical records show that in July 1954 
he reported having no feeling in the left side of his face, 
which was diagnosed as neuralgia.  In September 1955 he 
complained of pain and hypersensitivity in the left parietal 
area, which was diagnosed as "trigeniuns neuralgy."  His 
symptoms were treated with medication and hot compresses.  He 
again complained of "head trouble" in October 1955, which 
he described as headaches and a numb sensation in the right 
parietal area for the previous two years.  He was again given 
medication.  No relevant abnormalities were noted when he was 
examined for separation from service in March 1956.  The 
service medical records are negative for any evidence of 
trauma to the head.

The veteran initially claimed entitlement to VA compensation 
benefits in April 1958, approximately two years following his 
separation from service.  He then reported having incurred an 
injury to the area of the left temple and head in 1953.  
During a June 1958 VA neuropsychiatric examination he 
reported having fallen off a truck while in service and 
landing on his head, striking above the left ear.  He denied 
having had any immediate symptoms following the injury, and 
did not require treatment.  He also reported having headaches 
all the time, which had started when he was serving in 
Germany.  He described a "peculiar feeling" on the entire 
left side of his head, including the vault of the skull, 
mandible, and forehead, which the examiner characterized as 
"very indefinite" in that the veteran described the feeling 
as pain as well as numbness.  The examiner noted the 
reference in the service medical records showing pain in the 
left parietal area in September 1955, which was treated with 
hot compresses.  The veteran stated that he continued to 
treat his headaches with hot compresses, which was the only 
treatment that worked.  

The neurologic examination was negative for any abnormality.  
Regarding the psychiatric evaluation, the examiner commented 
on the veteran's rather vague complaints and noted that he 
was under considerable stress due to financial problems.  He 
indicated that the veteran's complaints were related to 
stress and might be a hysterical, conversion type of 
impairment, but that there was insufficient evidence for a 
psychiatric diagnosis.  The examiner was unable to provide 
any diagnosis for the veteran's complaints.

Based on the evidence shown above, in the July 1958 rating 
decision the RO denied entitlement to service connection for 
headaches.  The basis for the denial was that the medical 
evidence did not show any current medical diagnosis related 
to the complaints documented during service.

The veteran again claimed entitlement to service connection 
for headaches in April 2003.  VA treatment records obtained 
in conjunction with that claim show that in May 2002 he 
reported experiencing severe pain and numbness in the left 
side of his head for the previous two months.  A magnetic 
resonance image (MRI) then revealed a pituitary tumor, which 
was surgically removed later in 2002.  

A July 2002 treatment record from his private neurosurgeon 
shows that he then reported a 50-year history of headaches, 
which had not changed over the years.  The neurosurgeon 
stated in a February 2003 report that the veteran had had a 
head injury in service, and that the MRI showed some evidence 
of atrophy in the left temporal lobe consistent with a 
previous injury.

The veteran testified in April 2005 that in 1953 he fell out 
of a tree when trying to recover a parachute and struck his 
head.  He stated that following this injury that area of his 
head and face became numb, and that he was treated in the 
dispensary with medication and hot compresses.  He also 
stated that he continued to have headaches, off and on, since 
he was separated from service.

The Board notes that the RO denied service connection for 
headaches in July 1958 because the medical evidence did not 
reveal any current diagnosis of the veteran's "very 
indefinite" complaints.  The evidence submitted with his 
current claim shows that his complaints have been diagnosed 
as a pituitary tumor.  This evidence is, therefore, "new" 
and relates to an unestablished fact necessary to 
substantiate the claim.  That evidence, when viewed in the 
context of all the evidence of record, also presents the 
reasonable possibility of substantiating the claim.  The 
Board finds, therefore, that evidence that is both new and 
material has been received, and the claim of entitlement to 
service connection for headaches is reopened.

The Board also finds, however, that additional development is 
needed prior to considering the substantive merits of the 
claim for service connection.  The claim is, therefore, 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for headaches is reopened.


REMAND

The veteran contends, in essence, that his current headaches, 
which resulted in the diagnosis of the pituitary tumor, are 
related to the complaints documented during service.  Because 
the evidence shows a current diagnosis of disability and 
evidence of similar symptoms in service, a medical opinion is 
needed regarding the claimed nexus to service.


Accordingly, the claim is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for headaches 
since his separation from service.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  Specifically, the RO 
should obtain the veteran's treatment 
records from the VAMC in Salisbury, North 
Carolina.  If the RO is not able to 
obtain any identified records, the claims 
file should be documented to that effect 
and the veteran so notified.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should provide the 
veteran a VA neurologic examination in 
order to determine whether he currently 
has any disorder that is etiologically 
related to the symptoms documented during 
service.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

The examiner should determine whether the 
veteran currently has a headache 
disorder.  Based on review of the medical 
evidence of record and sound medical 
principles, the examiner should also 
provide an opinion on whether any 
currently diagnosed headache disorder or 
the pituitary tumor are at least as 
likely as not (a probability of 
50 percent or greater) etiologically 
related to the symptoms of pain and 
numbness in the left side of the head 
documented during service.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


